DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "preferable" in claim 1 and 12 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner will treat the term as an optional component of the claim for now, but appropriate correction is needed.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific groove mechanical detail with a resilient member disclosed in the claims are missing from the prior art.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkiewicz (20170347208).
Regarding claims 1, 2, 8, 12, 13, 15, Jurkiewicz discloses a hearing aid (Fig 3) for placement on the head of a user (Fig 3, skull 136) comprising: a first part (Fig 3, external device 440) comprise: an acoustic input transducer (Fig 4, sound capture apparatus 526) adapted to convert an ambient sound picked up at an ear of the user to an electric signal (Paragraph 0056 discloses “sound captured by the sound capture apparatus 526 is provided to the sound processor 556, which converts the sound into a processed signal which is provided to the RF coil 542”), a signal processor obviously adapted to process the electric signal according to specifications of the user into a processed electric signal (Although not specifically discloses by the reference It would be obvious to an ordinary skilled in the art that hearing aids ae adjusted with the level of the hearing then provides those processed signals to the implantable component 450 through the skin of the recipient via a magnetic inductance link” Also paragraph 0112 discloses “the magnetic flux that retains the external component 540 to the implantable component 450 can be varied”), and where the second part is configured to be implanted into the head of the user, and the second part comprising: a receiver adapted to receive the transmission signal inductively (As seen from paragraph 0052 mentioned above) and convert the transmission signal to an output signal perceivable as sound by the user (Fig 3, Vibratory apparatus 452), and wherein said first part further comprises a receptacle adapted to receive an insert element (Fig 5,Insert element subcomponent 560 gets placed in the receptacle defined by opening in outer apparatus housing), and where the receptacle is arranged in said first part such that said transmission coil surrounds said insert element (Fig 5, the coil 542 surrounds the subcomponent 560 after insertion), said insert element comprising at least one protrusion configured for engaging with a corresponding recess of said first part by rotating the insert element relative to said first part (Fig 5, Female portion 587 to receive the male portion of subcomponent 560, also Paragraph 0060 discloses “subcomponent 562 , and said insert element is a column shaped magnet module consisting of a magnet holder (Fig 5, solid magnet within a housing is seen in the subcomponent 560).
Regarding claims 3, 4, 11, 16, Jurkiewicz discloses the limitations of claims 1, 2. Jurkiewicz further discloses that the insert element and the receptacle have cylindrical shapes (Fig 5 and Fig 14A) with insert element having a plate or head side toward the skin of a userat one end extending beyond the cylindrical surface being flushed with the head contacting surface (Fig 4 and 14 Aas shown below)
 

    PNG
    media_image1.png
    823
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    556
    597
    media_image2.png
    Greyscale









Regarding claims 5, 17-19, Jurkiewicz discloses the limitations of claims 1-4. Jurkiewicz further discloses that the insert element comprises recesses and the first part comprises a protrusion (Fig 5, as shown below), and wherein the recesses and 

    PNG
    media_image3.png
    382
    638
    media_image3.png
    Greyscale










Regarding claims 6 and 20, Jurkiewicz discloses the limitations of claims 1 and 2. Jurkiewicz further discloses that the at least one protrusion of the insert element is provided on a second axial end surface of the insert element protruding away from the insert element in an axial direction and forming a bayonet claw (Fig 5, the male component of the insert element designed to be placed in recess 587 is extending away from the central axis of the insert element and will be rotationally locked i.e clawed within the recess).

    PNG
    media_image4.png
    228
    297
    media_image4.png
    Greyscale
Regarding claim 7, Jurkiewicz discloses the limitations of claim 1. Jurkiewicz further discloses that more than one protrusion are provided on the insert element and the protrusions are equally spaced apart from each other in a circular direction (Fig 5, as shown below).

Regarding claim 14, Jurkiewicz discloses the limitations of claim 12. Jurkiewicz further discloses that the outer surface of the magnet is equal to the inner surface of the holder (As seen in Fig 4 and 5 the magnet is fitted inside the unnumbered housing and there is minimum gap in-between them).
However, Jurkiewicz does not specifically disclose that the magnet is glued to the housing. Examiner takes official notice that gluing various components of electronic devices to their housings for further protection is well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art to utilize glue to attach the battery securely and tightly in the housing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652